DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The amendments and arguments presented in the papers filed 5/26/2021 have been thoroughly considered. The Examiner’s responses to the Remarks are detailed below this Office action.

Claim Interpretation
            The term “fragmenting” or “fragment the DNA” is interpreted in view of the instant specification. The specification on page 8, lines 3-8 states:
As used herein the term “fragmenting”, which is interchangeably referred to as “cleaving”, “digesting” or “restricting” refers to an enzymatic reaction that selectively breaks the phosphodiester bonds between two adjacent nucleotides in both strands of a double-stranded DNA molecule, thereby resulting in a double-stranded break in the DNA molecule. To generate at least one fragment, at least two cleavage events directed at different pre-defined sites in the DNA molecule must take place.

Thus, “fragmenting” is interpreted as requiring the breaking of bonds between adjacent nucleotides on both strands of a double-stranded DNA molecule. The claim is interpreted as not encompassing embodiments in which a single stranded molecule of DNA has bonds between adjacent nucleotides broken.

	The incubating step results in the fragmentation of the mammalian or plant DNA. The incubating step is done “under conditions which allow sufficient enzyme diffusion and digestion” of the mammalian or plant DNA in the semi-solid biological sample that 

	The scope of “oligonucleotide-directed nuclease” utilized in the claimed methods broadly encompasses nucleases that are tagged or fused to an oligonucleotide in addition to those nucleases that non-covalently interact with an oligonucleotide. The element encompasses Cas proteins with nuclease activity (e.g. Cas9), RISC, a meganuclease, nucleases not yet identified (p. 27 of the instant specification), and restriction enzymes, topoisomerases, recombinases, integrases, DNAses, endo-exonucleases and homing endonucleases, provided they are “oligonucleotide-directed”. Thus, the size of the nuclease and the relation between the oligonucleotide component and the nuclease are not limited in any manner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 8-10, 12-15, 25 and 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karvelis (Biochem Soc Trans. 2013. 41:1401-1406; previously cited) in view of Lonberg (US 2006/0015949 A1; previously cited).
The following rejections have been maintained.
Regarding claims 1, 8, 9, 10 and 25, Karvelis teaches incubating a biological sample comprising human genomic DNA from brain cells with a Cas9t-oligonucleotide complex having binding affinity and selectivity for predefined loci (p. 1405, In vitro cleavage of genomic DNA by the Cas9t complex; and Supplementary Online Data, Human genomic DNA cleavage).
The incubation results in the fragmenting of the genomic DNA into fragments of interest at the targeted loci, indicating the conditions (i.e. buffers, temperature, pH, time, etc.) were sufficient for enzyme diffusion and digestion.
It is noted that human genomic DNA isolated from brain cells inherently contains chromosomal DNA.
While Karvelis teaches the above methods, Karvelis does not teach the biological sample is a semi-solid biological sample as set forth in claim 1 or the elements of claims 12, 13, 14, 15, 27 and 28.
However, Lonberg demonstrates that the benefits of using an agarose plug or “block” in genomic DNA manipulations was well-known.
Regarding claims 1, 12 and 28, Lonberg teaches embedding mammalian cells, e.g. human spermatocytes, in agarose plugs, e.g. blocks as a semi-solid biological sample. The cells are lysed and the DNA is incubated with nucleases in the form of restriction endonucleases under conditions that allow for enzyme diffusion and digestion 
Regarding claims 14-15 and 27, Lonberg teaches fragments were retrieved from the gel using pulsed field electrophoresis (para. 562). The ordinary artisan recognize a number of ways in which to retrieve DNA from a gel, such as melting the gel or digesting a gel matrix using enzyme for the purpose of cloning, such as that taught by Lonberg.
It would have been prima facie obvious to the ordinary artisan at the time of filing to have modified the methods of Karvelis by incorporating the use of agarose plugs/blocks for embedding cells, lysing the embedded cells and manipulations techniques for the freed DNA as taught by Lonberg. The modification entails embedding and lysing the brain cells of Karvelis having mammalian DNA in agarose plugs, incubating the agarose plugs in the reagents and enzymes of Karvelis in order to cleave the mammalian DNA within the agarose plugs. The kinetics of the digestion may be decreased given the semi-solid state of the agarose. Therefore, one may be inclined to increase the incubation time in order to allow sufficient diffusion of the enzyme into the agarose and for it to find its target sites.  One would be motivated to use the embedding of cells and DNA manipulation within agarose as taught by Lonberg because it is well known in the field that embedding in agarose protects the DNA from shearing. The prosecution history demonstrates that this is a well-known principle in the field. The modification has a reasonable expectation of success as it applies well-known techniques in a manner described by the prior art.
Regarding claim 13, the combination of Karvelis and Lonberg result in a method having the recited properties of claim 13 because the lysis of cells in a gel and the manipulation of DNA in a gel is well-known in the field to inherently protect DNA from shearing.

Response to the traversal of the rejections over Karvelis and Lonberg
The Remarks summarize the previous response and remarks of the Examiner (p. 4).
The Examiner’s position is articulated in previous Office actions.
Additional evidence for the ability of large proteins to diffuse in agarose gels includes:
Fatin-Rouge (Biophysical Journal. 2004. 86:2710-2719);
Boyer (AIChE Journal. 1992. 38(2):259-272); and
Wunderly (Nature. 1960. 186:885-886).

The Remarks argue the claims require diffusion and digestion and Gradner and Hornbeck are irrelevant to the claimed invention (p. 4-5).
	The prior art of Karvelis teaches the digestion of mammalian DNA using Cas9. Lonberg teaches that it was known to embed cells in agarose, lyse the cells in the agarose to prevent DNA shearing and cleaving the DNA in the agarose using site specific enzyme. As described above, it would have been obvious to incorporate 
	The Gradner and Hornbeck references are not relied upon in the rejections. They were solely used as evidence countering the assertions of applicant’s counsel regarding protein size differences and resulting protein diffusion differences within an agarose gel.

	The Remarks argue in the present case recognition and catalytic activity are based on complex chemistry which depends on: an intact structure of the oligonucleotide and the nuclease; recognition in the form of hybridization between the oligonucleotide and the target DNA; and catalytic activity, all of which are performed in a gel (p. 5). The Remarks assert applicants for the first time demonstrated the ability to lyse the target cells in a gel and subject the DNA to oligonucleotide-directed nucleases in gel while avoiding shearing and efficient cleavage that was specific was observed in 2 hours (p. 5). The Remarks argue it was unexpected that specific Cas catalytic activity in a gel was observed within 2 hours (p. 6). The Remarks argue that Hornbeck and Gardner, inferring from the diffusion of larger proteins, that longer times would be needed (p. 6).
	The arguments have been fully considered but are not persuasive.
	Karvelis teaches specifically digesting mammalian DNA with Cas9, which is the same enzyme used by applicant, in a buffer that is substantially similar to applicant’s buffer at the same temperature and pH as applicant. Lonberg teaches embedding cell samples in agarose for subsequent lysis and digestion. The proposed modification is to take the brain tissue of Karvelis and embed it an agarose gel as taught by Lonberg for 
	While it may be unexpected that Cas9 cleavage took place in 2 hours within the agarose gel using the disclosed buffers and conditions, the claim is not limited to the use of Cas9 or limited to a particular incubation time or particular condition disclosed in the specification. Unexpected results must be commensurate in scope with the claimed invention. MPEP 716.02(d). The claim broadly encompasses incubation times from 6 hours to 48 hours in 0.25 to 2.5% agarose gels using any amount of any 
	The instant specification demonstrates a single example of digesting bacterial cell DNA using Cas9. Given the variability in the size and function of Cas proteins, the single example does not support the alleged unexpected results across the full of the claimed methods which focus on mammalian and plant DNA. The Cas proteins contemplated by applicant include those set forth on page 13. However, it is noted that not all the recited Cas proteins have nuclease functionality or bind an oligonucleotide for directed nuclease activity.
	Furthermore, it is noted the size of the bacterial genomes (i.e. single chromosome of 4.6 Mb or 4.1 Mb) cleaved in the instant specification are dramatically smaller and less complex than human DNA (i.e. 3 billion base pairs over 46 chromosomes). The amount of DNA per cell is at least 650-fold more in human DNA than in bacterial cells characterized in the present application. Applicant has not explained why the results of 2 hour digestion described by instant specification can be extrapolated to the more complex DNA samples of mammals and plants. 

	The Remarks argue claim 1 has been amended to relate to the type of gel and the types of enzymes are way bigger than the enzymes of Lonberg (p. 6). The Remarks argue claim 25 recites specific enzymes (p. 3). 
	The arguments have been considered but are not persuasive.				The type of gel is taught by Lonberg and it is unclear how this amended claim 
	It is unclear what significance the size difference between the enzymes of Lonberg and the claimed oligonucleotide-directed nucleases noted by the Remarks has in terms of patentability or overcoming the 103 rejection. Based on what is known regarding types of gels and their concentration in relation to protein sizes and diffusion, the ordinary artisan would be able to optimize the conditions for diffusion (e.g. lowering or increasing the percentage of agar in the gel to control diffusion rates or increasing incubation times to allow for diffusion) and digestion.
	It is noted that claim 25 is not limited to specific enzymes but rather encompasses a genus of enzymes, which applicant describes on the bottom of page 13 of the instant specification. The instant specification only has a single working example using a single type of Cas protein to cleave bacterial DNA within an agarose gel.

	The Remarks argue it is improper to interchange oligonucleotide-directed nucleases with type II restriction enzymes, which are 4-5 fold smaller than the first and there is no motivation to do so since Gardner and Hornbeck are irrelevant to the claimed inventions (p. 6).
	The arguments have been considered and are not persuasive.
	The Remarks assert it is improper to interchange oligonucleotide-directed nucleases with type II restriction enzymes but provide no factual evidence or scientific 
	The Remarks note the size difference between the enzymes of Lonberg and those of the claims, implying that the genus of oligonucleotide-directed nucleases only includes “larger” proteins. It is noted that the oligonucleotide-directed nucleases of the claims encompass enzymes such as PINPOINT-MNase taught by Chung (previously cited). MNase is known to have a size of 13 kDa. The instant specification states that the oligonucleotide-directed nuclease may be a meganuclease; however, some meganucleases are similar in size to type II restriction enzymes. Thus, the size of the proteins in the genus of oligonucleotide-directed nucleases is different than that asserted by applicant. Furthermore, it is unclear how the size difference is relevant to addressing and/or overcoming the rejection of record.
	The proposed modification is not to use the enzymes of Lonberg in place of the enzymes of Karvelis, or vice versa for that matter. The proposed modification is to apply the well-known principle and technique of preventing DNA shearing by embedding cells in agarose prior to lysis and enzymatic digestion as taught by Lonberg to the methods of .

Conclusion
	No claims allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH G DAUNER whose telephone number is (571)270-3574.  The examiner can normally be reached on 7 am EST to 4:30 EST with second Fridays Off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712700731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH G. DAUNER/Primary Examiner, Art Unit 1634